Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 27, 2020. Claims 1-16, 18, 33, 39 and 41 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18, 33, 39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material "requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiefs, 984 F.2d at 1171, 25 USPQ2d at 1606).  In AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014), the Court ruled that “[W]ith the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).”

The specification discloses a vaccine candidate, VC2 mutant virus of HSV-1, that was constructed on the background of the cloned HSV-1(F) genome, with a deletion within genes coding for the gK31-68 mutation that prevents the virus from infecting ganglionic neurons after ocular infection in mice, as well as a deletion of the amino-terminal 19 amino acids of the UL20 (UL204-22 mutation). See e.g. PGPub [0142] and [0143]. It teaches that the VC2 mutant virus replicated as efficiently as the parental wild-type HSV-l(F) BAC virus at a multiplicity of infection (MOI) of 5, and exhibited similar entry efficiencies into Chinese hamster ovary (CHO) cells expressing the HSV-1 receptors Nectin-1, and HVEM, and that both HSV-1(F) and VC2 failed to enter into paired immunoglobulin receptor-a (PILRa), expressing CHO cells, as reported previously for HSV-1 (F) in comparison to HSV-1 (McKrae). See e.g. PGPub [0144].
Foster et al. (J. Virol., 2004, 78: 13262-13277) teaches that HSV with deletions in either UL20 or UL53(gK) are unable to translocate from cytoplasm to extracellular spaces and accumulate enveloped virions within TGN-like cytoplasmic vesicles, and that both transport of gK to cell surfaces and gK-mediated cell-to-cell fusion were abolished in UL20-null virus-infected cells. See e.g. page 13262, right column, para 2. Teachings of Foster suggest that certain functions of UL20 and/or UL53 are critical for 
The specification only discloses one example of recombinant HSV-1 virus, i.e., the VC2 mutant, which is capable of replication in a host cell and incapable of entry into axonal compartments of neurons. The specification does not provide guidance on how to design a HSV mutant with modifications in UL20 and UL53 genes other than the deletions gK31-68 and UL204-22 in the background of HSV-1 clone F to produce a HSV mutant that which is capable of replication in a host cell and incapable of entry into axonal compartments of neurons.     
The courts have indicated that support for a claim must be shown in its full scope by representative examples; it is not enough to merely identify a plan to study the functions and only a handful of working examples that are not representative. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide written description support that the applicant is in possession of a HSV virus that comprises modified UL20 and UL53 in a generic form, which is capable of replication in a host cell and incapable of entry into axonal compartments of neurons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 11-16, 18 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (Microbes and Infection 7 (2005) 1492–1500, submitted in IDS filed on Feb. 7, 2020), as evidenced by Ushijima et al. (Microbes and Infection 9 (2007) 142e149, submitted in IDS filed on Feb. 7, 2020).
These claims are directed to a vaccine for treating or preventing a herpes simplex virus (HS V) infection, the vaccine comprising a recombinant HSV, wherein the recombinant HSV comprises a recombinant HSV genome comprising at least one modification in each of the UL53 and UL20 genes and wherein the recombinant HSV is capable of replication in a host cell and incapable of entry into axonal compartments of neurons.
Mori et al. teaches that the authors show that HSV-1 strain HF clone 10 (HF10) exhibits impaired neuroinvasiveness in peripheral olfactory, vomeronasal and trigeminal conduits following intranasal as well as corneal inoculation; HF10 attenuation likely arises from multiple defects of HSV genes, so that HF10 will not revert to a virulent phenotype; intranasal vaccination of mice with HF10 conferred significant protection against lethal challenge with HSV-1 and HSV-2 via the intranasal and intravaginal routes; and that the authors propose that HF10 explicitly meets the prerequisites for a candidate live attenuated HSV vaccine. See e.g. Abstract. Mori et al. teaches that HSV-1 strain HF clone 10 (HF10) is derived from its parental HF virus which is highly attenuated; the virus does not cause any neurological signs in mice, even after high dose inoculations (> 106 PFU) into the rear footpad; and that HF10 exhibits reduced neuroinvasiveness for peripheral neurons in the olfactory neuroepithelium, vomeronasal 
Ushijima et al. teaches that HF10 had amino acid changes in genes involved in the regulation of syncytium formation, including UL1, UL20, UL22, UL24, UL27 and UL53 relative to HSV-1 strain 17. See e.g. Abstract and Table 1.
Mori et al. and Ushijima et al. are silent on if strain HF10 HSV-1, when used as a vaccine, is incapable of entry into axonal compartment of neurons. However, given that virus exhibits reduced neuroinvasiveness for peripheral neurons in the olfactory neuroepithelium, vomeronasal organ (the pheromone sensor) and trigeminal ganglion following intranasal and corneal infection, it is reasonable to suspect that strain HF10 HSV-1, when used as a vaccine, is incapable of entry into axonal compartment of neurons. 
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that strain HF10 HSV-1, when used as a vaccine, is capable of entry into axonal compartment of neurons. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed HSV is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  

Score
Expect
Method
Identities
Positives
Gaps
Frame
399 bits(1025)
2e-148()
Compositional matrix adjust.
198/200(99%)
198/200(99%)
0/200(0%)


Features:
SEQ 6   4   EEGELPLEEQFSLSSYGTSDFFVSSAYSRLPPHTQPVFSKRVILFLWSFLVLKPLEMVAA  63
            EEGELPLEEQFSLSSYGTSDFFVSSAYSRLPPHTQPVFSKRVILFLWSFLVLKPLEMVAA
HF10   23   EEGELPLEEQFSLSSYGTSDFFVSSAYSRLPPHTQPVFSKRVILFLWSFLVLKPLEMVAA  82

Query  64   GMYYGLTGRVVAPACILAAIVGYYVTWAVRALLLYVNIKRDRLPLSAPVFWGMSVFLGGT  123
            GMYYGLTGRVVAPACILAAIVGYYVTWAVRALLLYVNIKRDRLPLSAPVFWGMSVFLGG 
Sbjct  83   GMYYGLTGRVVAPACILAAIVGYYVTWAVRALLLYVNIKRDRLPLSAPVFWGMSVFLGGM  142

Query  124  ALCALFAAAHETFSPDGLFHFIATNQMLPPTDPLRTRALGIACAAGASMWVAAADSFAAS  183
            ALCALFAAAHETFSPDGLFHFIATNQMLPPTDPLRTRALGIACAAGASMWVAAADSFAAS
Sbjct  143  ALCALFAAAHETFSPDGLFHFIATNQMLPPTDPLRTRALGIACAAGASMWVAAADSFAAS  202

Query  184  ANFFLARFWTRAILNAPVAF  203
            ANFFLA FWTRAILNAPVAF
Sbjct  203  ANFFLAHFWTRAILNAPVAF  222
 
Accordingly, Mori et al. teaches each and every aspect of claims 1, 2, 4, 11-16, 18 and 33.  

Claims 18, 33, 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. (J. Virol., 2004, 78: 13262-13277).
Claims 18 and 33 are directed to a recombinant HSV or genome thereof comprising at least one modification in each of the UL53 and UL20 and wherein the virus or genome thereof is capable of replication in a host cell and incapable of entry into axonal compartment of neurons. Claims 39 and 41 are directed to a method for producing an immunogenic composition comprising the recombinant HSV of claim 18, 
The claims require that the recombinant HSV be capable of replication. This limitation is broadly interpreted as only requiring for replication of the viral genome in a host cell, as opposed to effective propagation in host cells which includes shading of viral particles from infected cells and subsequent infection of neighboring cells.
Foster et al. teaches that HSV with deletions in either UL20 or UL53(gK) are unable to translocate from cytoplasm to extracellular spaces and accumulate enveloped virions within TGN-like cytoplasmic vesicles, and that both transport of gK to cell surfaces and gK-mediated cell-to-cell fusion were abolished in UL20-null virus-infected cells. See e.g. page 13262, right column, para 2. Fig. 1 presents details of a UL20-null and UL53-null double mutant. Foster et al. teaches that the recombinant HSV containing the UL20 and UL53 double null mutations were produced by transfecting a plasmid containing the mutant viral genome into host cells, culturing the cells, and isolating (purifying) virus. See e.g. Materials and Methods. 
Accordingly, Foster teaches a UL20-null and UL53-null mutant HSV produced by transfection that appears to be “capable of replication” in a transfected host cell, even though further propagation of virus particles may be hampered. With this hampered viral propagation ability, it is reasonable to expect that the double null mutant is incapable of entry into axonal compartment of neurons. 
Therefore, Foster anticipates claims 18, 33, 39 and 41.

s 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushijima et al. (Microbes and Infection 9 (2007) 142e149).
Claims 39 and 41 are drawn to a method for producing a recombinant HSV of claim 18 or a vaccine or immunogenic composition comprising the recombinant HSV, comprising (a) transfecting a host cell with the recombinant HSV genome, (b) incubating the transfected host cell, and (c) purifying the recombinant HSV (claim 39 only).
Ushijima teaches: “[C]onfluent monolayers of Vero cells were infected with HSV-1 HF10 at multiplicity of 0.1 PFU per cell. Infected cells were harvested when the cytopathic effect was detectable in close to 100% of the cell monolayers. Intracellular viral capsids were obtained by 10e50% (w/v) sucrose gradient ultracentrifugation, based on the technique previously described [13].” See page 143, left column, para 3. Here, the step of infecting Vero cells with HSV-1 HF10 at multiplicity of 0.1 PFU per cell is considered to be equivalent to transfecting a host cell with the recombinant HSV genome.
Accordingly, Ushijima teaches a process for producing and purifying HF10 HSV-1 that is indistinguishable from that as claimed in claims 39 and 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (Microbes and Infection 7 (2005) 1492–1500) and Ushijima et al. (Microbes and Infection 9 (2007) 142e149), as applied above, in view of Szpara et al. (J Virol. 2014 Jan; 88(2): 1209–1227).
Claims 39 and 41 are drawn to a method for producing a recombinant HSV of claim 18 or a vaccine or immunogenic composition comprising the recombinant HSV, comprising (a) transfecting a host cell with the recombinant HSV genome, (b) incubating the transfected host cell, and (c) purifying the recombinant HSV (for claim 39 only).
In this rejection, the step (a) of claims 39 and 41 are interpreted as requiring transfecting a host cell with an isolated nucleic acid molecule (here, DNA) encoding the HSV genome, instead of a genome contained in a HSV particle.
Relevance of Mori and Ushijima is set forth above. They do not teach production of HSV by transfecting a host cell with an isolated nucleic acid molecule encoding the HSV genome.
Szpara teaches a process of generating HSV virus by transfecting viral DNA to host cells BHK-21, indicating that transfecting a host cell with HSV genome DNA in the process of producing virus is known and routinely practiced in the art at the time of invention. See Material and Methods. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to propagate the HF10 virus taught in Mori and Ushijima by transfecting a host cell with isolated viral DNA genome, as taught in Szpara, based on experimental needs, e.g. when the isolated viral genome DNA is preferred as the viral material for initiating a viral infection. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 18, 33, 39 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 10130703 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a replication-competent recombinant HSV comprising a modification in UL53 and UL20. The patented claims anticipate the instant claims.

Claims 1-16, 18, 33, 39 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10596253 B2.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648